As filed with the Securities and Exchange Commission on 8/31/15. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2015 Date of reporting period:June 30, 2015 Item 1. Schedules of Investments. Poplar Forest Partners Fund Schedule of Investments at June 30, 2015 (Unaudited) Shares/ Principal Amount Value COMMON STOCKS - 95.7% Banks - 10.3% Bank of America Corp. $ Citigroup, Inc. JPMorgan Chase & Co. Construction & Engineering - 4.2% AECOM Technology Corp. (b) Containers & Packaging - 3.4% Sealed Air Corp. Electronic Equipment, Instruments & Components - 4.0% TE Connectivity Ltd. (a) Energy Equipment & Services - 9.7% Baker Hughes, Inc. Halliburton Co. Rowan Companies plc - Class A (a) Health Care Equipment & Supplies - 2.4% Baxter International Inc. Health Care Providers & Services - 6.9% Aetna Inc. Quest Diagnostics, Inc. Industrial Conglomerates - 2.3% General Electric Co. Insurance - 16.0% Allstate Corp. American International Group, Inc. Lincoln National Corp. MetLife, Inc. Leisure Products - 4.1% Mattel, Inc. Media - 1.3% Omnicom Group Inc. Metals & Mining - 3.8% Freeport-McMoRan, Inc. Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels - 3.6% Ultra Petroleum Corp. (a) (b) WPX Energy, Inc. (b) Personal Products - 1.2% Avon Products, Inc. Pharmaceuticals - 5.1% Eli Lilly & Co. Professional Services - 2.8% Dun & Bradstreet Corp. Semiconductors & Semiconductor Equipment - 2.4% Intersil Corp. - Class A Software - 3.6% Microsoft Corp. Specialty Retail - 1.7% Staples, Inc. Technology Hardware, Storage & Peripherals - 4.0% Hewlett-Packard Co. Trading Companies & Distributors - 2.9% MSC Industrial Direct Co., Inc. - Class A TOTAL COMMON STOCKS (Cost $459,972,268) CORPORATE BONDS - 1.3% Health Care Providers & Services - 0.1% Quest Diagnostics, Inc. $ 3.20%, 4/1/16 Insurance - 0.2% Prudential Financial, Inc. 4.75%, 9/17/15 Life Sciences Tools & Services - 0.3% Thermo Fisher Scientific, Inc. 2.25%, 8/15/16 Nondepository Credit Intermediation - 0.3% General Electric Capital Corp. 3.35%, 10/17/16 Oil, Gas & Consumable Fuels - 0.3% Oneok Partners LP 3.25%, 2/1/16 Semiconductors & Semiconductor Equipment - 0.1% Altera Corp. 1.75%, 5/15/17 TOTAL CORPORATE BONDS (Cost $7,664,565) SHORT-TERM INVESTMENTS - 2.7% Fidelity Institutional Money Market Portfolio - Select Class, 0.10% (c) U.S. Treasury Bill $ 0.022%, 11/19/15 (d) 0.055%, 12/17/15 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $16,074,623) Total Investments in Securities (Cost $483,711,456) - 99.7% Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at June 30, 2015. (d) Rate shown is the discount rate at June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Poplar Forest Outliers Fund Schedule of Investments at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 89.9% Air Freight & Logistics - 3.5% UTi Worldwide, Inc. (a) (b) $ Banks - 4.9% CIT Group Inc. Building Products - 1.9% Armstrong World Industries, Inc. (b) Commercial Services & Supplies - 3.7% Clean Harbors, Inc. (b) Construction & Engineering - 6.8% AECOM Technology Corp. (b) Diversified Consumer Services - 4.4% DeVry Education Group, Inc. Strayer Education, Inc. (b) Diversified Financial Services - 3.2% Leucadia National Corp. Energy Equipment & Services - 3.8% Baker Hughes, Inc. Dril-Quip, Inc. (b) Health Care Equipment & Supplies - 3.9% Zimmer Biomet Holdings, Inc. Health Care Providers & Services - 14.7% Aetna Inc. Humana, Inc. Quest Diagnostics, Inc. Insurance - 4.4% Progressive Corp. Leisure Products - 1.6% Mattel, Inc. Machinery - 6.6% Colfax Corp. (b) NN, Inc. Metals & Mining - 3.6% Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels - 3.0% EQT Corp. WPX Energy, Inc. (b) Professional Services - 3.9% Dun & Bradstreet Corp. Real Estate Management & Development - 0.9% Howard Hughes Corp. (b) Semiconductors & Semiconductor Equipment - 4.3% Micron Technology, Inc. (b) Veeco Instruments, Inc. (b) Software - 4.7% Check Point Software Technologies, Ltd. (a) (b) Zynga, Inc. - Class A (b) Technology Hardware, Storage & Peripherals - 2.8% NetApp, Inc. SanDisk Corp. Textiles, Apparel & Luxury Goods - 3.3% Gildan Activewear, Inc. (a) TOTAL COMMON STOCKS (Cost $3,633,488) SHORT-TERM INVESTMENTS - 11.5% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (c) Fidelity Institutional Money Market Portfolio - Select Class, 0.10% (c) Total Short-Term Investments (Cost $543,874) Total Investments in Securities (Cost $4,177,362) - 101.4% Liabilities in Excess of Other Assets - (1.4)% ) NET ASSETS - 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Poplar Forest Cornerstone Fund Schedule of Investments at June 30, 2015 (Unaudited) Shares/ Principal Amount Value COMMON STOCKS - 63.9% Banks - 8.3% Bank of America Corp. $ Citigroup, Inc. JPMorgan Chase & Co. Beverages - 2.5% PepsiCo, Inc. Communications Equipment - 0.9% Cisco Systems, Inc. Construction & Engineering - 1.9% AECOM Technology Corp. (b) Electrical Equipment - 2.3% Emerson Electric Co. Electronic Equipment, Instruments & Components - 0.3% TE Connectivity Ltd. (a) Energy Equipment & Services - 4.3% Baker Hughes, Inc. Rowan Companies plc - Class A (a) Health Care Equipment & Supplies - 1.2% Zimmer Biomet Holdings, Inc. Household Products - 2.2% Procter & Gamble Co. Industrial Conglomerates - 2.3% 3M Co. General Electric Co. Insurance - 9.4% American International Group, Inc. Lincoln National Corp. MetLife, Inc. IT Services - 2.6% International Business Machines Corp. Leisure Products - 2.6% Mattel, Inc. Metals & Mining - 2.9% Freeport-McMoRan, Inc. Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels - 1.5% WPX Energy, Inc. (b) Pharmaceuticals - 11.2% Abbott Laboratories AbbVie, Inc. GlaxoSmithKline Plc - ADR Johnson & Johnson Pfizer, Inc. Software - 3.0% Microsoft Corp. Technology Hardware, Storage & Peripherals - 3.2% Hewlett-Packard Co. Trading Companies & Distributors - 1.3% MSC Industrial Direct Co., Inc. - Class A TOTAL COMMON STOCKS (Cost $3,570,281) CORPORATE BONDS - 16.7% Beverages - 2.9% Dr Pepper Snapple Group, Inc. $ 2.90%, 1/15/16 Chemicals - 3.2% Praxair, Inc. 4.50%, 8/15/19 Multiline Retail - 3.5% Kohl's Corp. 6.25%, 12/15/17 Nondepository Credit Intermediation - 2.6% General Electric Capital Corp. 3.35%, 10/17/16 Oil, Gas & Consumable Fuels - 2.6% Marathon Oil Corp. 5.90%, 3/15/18 Semiconductors & Semiconductor Equipment - 1.9% Altera Corp. 1.75%, 5/15/17 Total Corporate Bonds (Cost $1,435,775) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 8.8% U.S. Government Agencies FHLMC 0.75%, 9/11/17 U.S. Treasury Notes U.S. Treasury Bond TIPS 0.125%, 4/15/20 U.S. Treasury Note 0.125%, 1/15/22 Total U.S. Government Agencies and Instrumentalities (Cost $766,787) SHORT-TERM INVESTMENTS - 10.9% Fidelity Institutional Money Market Portfolio - Select Class, 0.10% (c) U.S. Treasury Bill 0.000%, 9/17/15 (d) 0.015%, 10/15/15 (d) 0.022%, 11/19/15 (d) 0.055%, 12/17/15 (d) Total Short-Term Investments (Cost $934,154) Total Investments in Securities (Cost $6,706,997) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) NET ASSETS - 100.0% $ ADR - American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at June 30, 2015. (d) Rate shown is the discount rate at June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Note 1 – Securities Valuation The Poplar Forest Funds’ (the “Fund” or “Funds”) investments in securities are carried at their fair value. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt securities are valued at the mean of the bid and asked prices furnished by an independent pricing service using valuation methods that are designed to represent fair value. These valuation methods can include matrix pricing and other analytical pricing models, market transactions, and dealer-supplied valuations. The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Most debt securities are categorized in level 2 of the fair value hierarchy. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded. Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy.Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that each Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing each Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of June 30, 2015: Poplar Forest Partners Fund Level 1 Level 2 Level 3 Total Assets: Common Stocks Consumer Discretionary $ $
